 


109 HR 693 IH: Veterans Medication Accessibility Act
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 693 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Butterfield introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to require Department of Veterans Affairs pharmacies to dispense medications to veterans for prescriptions written by private practitioners, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Medication Accessibility Act. 
2.Authority of Department of Veterans Affairs pharmacies to dispense medications to veterans on prescriptions written by private practitioners 
(a)AuthoritySubsection (d) of section 1712 of title 38, United States Code, is amended to read as follows: 
 
(d)Subject to section 1722A of this title, the Secretary shall furnish to a veteran such drugs and medicines as may be ordered on prescription of a duly licensed physician in the treatment of any illness or injury of the veteran.. 
(b)Clerical amendments 
(1)The heading of that section is amended by striking the sixth through ninth words. 
(2)The item relating to that section in the table of sections at the beginning of chapter 17 of that title is amended by striking the sixth through ninth words. 
 
